     Case 2:21-cv-06323-VAP-JEM Document 5 Filed 08/31/21 Page 1 of 5 Page ID #:20



1
                                                                                   JS-6
2

3

4

5

6

7

8
                           UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11
                                                 )
12   CLARENCE LEONARD HEARNS,                    )    Case No. CV 21-6323-VAP (JEM)
                                                 )
13                         Petitioner,           )
                                                 )    ORDER SUMMARILY DISMISSING
14                  v.                           )    PETITION FOR LACK OF JURISDICTION
                                                 )    AND DENYING A CERTIFICATE OF
15   KATHLEEN ALLISON,                           )    APPEALABILITY
                                                 )
16                         Respondent.           )
                                                 )
17

18           On August 4, 2021, Clarence Leonard Hearns (“Petitioner”) filed a petition for writ of
19   habeas corpus by a person in state custody pursuant to 28 U.S.C. § 2254 (“Petition” or “Pet.”).
20   Petitioner challenges his 1996 conviction and sentence in Los Angeles County Superior Court
21   Case No. BA085786-01 (“1996 Conviction”). (Pet. at 1.)1
22                                        PRIOR PROCEEDINGS
23           Pursuant to Fed. R. Evid. 201, the Court takes judicial notice of the records in
24   Petitioner’s prior federal habeas corpus actions in this Court, Clarence Leonard Hearns, Jr. v.
25   Cal Trahune, Case No. CV 00-2044-PSG (JEM) (“2000 Habeas Action), and Clarence Leonard
26   Hearns, Jr. v. K. Harrington, Case No. CV 09-4030-FMC (OP) (“2009 Habeas Action”). See
27

28
        1
            The Court refers to the pages of the Petition as numbered by the CM/ECF system.
     Case 2:21-cv-06323-VAP-JEM Document 5 Filed 08/31/21 Page 2 of 5 Page ID #:21



1    United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980) (“In particular, a court may take
2    judicial notice of its own records in other cases, as well as the records of an inferior court in
3    other cases.”) (citations omitted); accord United States v. Howard, 381 F.3d 873, 876 n.1 (9th
4    Cir. 2004).
5              In the 2000 and 2009 Habeas Actions, Petitioner challenged his 1996 Conviction.2
6    (2000 Habeas Action, ECF 35 at 2; 2009 Habeas Action, ECF 10 at 2.) The 2000 Habeas
7    Action was dismissed with prejudice as untimely on May 13, 2002. (2000 Habeas Action, ECF
8    40 at 1.) The 2009 Habeas Action was dismissed with prejudice as untimely on January 12,
9    2010. (2009 Habeas Action, ECF 15 at 2, ECF 16.) The instant Petition, filed August 4, 2021,
10   also challenges the 1996 Conviction. (Pet. at 1.)
11                                              DISCUSSION
12   I.        DUTY TO SCREEN
13             This Court has a duty to screen habeas corpus petitions. See Rules Governing § 2254
14   Cases in the United States District Courts, Rule 4 Advisory Committee Notes. Rule 4 requires
15   a district court to examine a habeas corpus petition, and if it plainly appears from the face of
16   the petition and any annexed exhibits that the petitioner is not entitled to relief, the judge shall
17   make an order for summary dismissal of the petition. Id.; see also Local Rule 72-3.2. The
18   notes to Rule 4 state: “‘a dismissal may be called for on procedural grounds, which may avoid
19   burdening the respondent with the necessity of filing an answer on the substantive merits of
20   the petition.’” See Boyd v. Thompson, 147 F.3d 1124, 1127-28 (9th Cir. 1998); White v. Lewis,
21   874 F.2d 599, 602-03 (9th Cir. 1989).
22   ///
23   ///
24   ///
25

26         2
            It appears that Petitioner filed his first federal habeas petition in 1996, in the matter of
     Clarence Leonard Hearns, Jr. v. Galaza, CV 96-6026-GHK (Mc) (“1996 Habeas Action”), which
27
     was dismissed without prejudice as unexhausted on September 10, 1996. (1996 Habeas Action,
28   Dkt. 4.) Because the 2000 and 2009 Habeas Actions were dismissed with prejudice as untimely,
     the 1996 Habeas Action is not pertinent to the Court’s analysis herein.

                                                       2
     Case 2:21-cv-06323-VAP-JEM Document 5 Filed 08/31/21 Page 3 of 5 Page ID #:22



1    II.    THE PETITION IS SUBJECT TO SUMMARY DISMISSAL AS AN UNAUTHORIZED
2           SECOND OR SUCCESSIVE PETITION
3           The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) provides, in
4    pertinent part:
5                         (b)(1) A claim presented in a second or successive habeas corpus
6                  application under section 2254 that was presented in a prior application
7                  shall be dismissed.
8                         (2) A claim presented in a second or successive habeas corpus
9                  application under section 2254 that was not presented in a prior
10                 application shall be dismissed unless –
11                               (A) the applicant shows that the claim relies on a new rule of
12                        constitutional law, made retroactive to cases on collateral review by
13                        the Supreme Court, that was previously unavailable; or
14                               (B)(i) the factual predicate for the claim could not have been
15                        discovered previously through the exercise of due diligence; and [¶]
16                         (ii) the facts underlying the claim, if proven and viewed in light of
17                        the evidence as a whole, would be sufficient to establish by clear
18                        and convincing evidence that, but for constitutional error, no
19                        reasonable factfinder would have found the applicant guilty of the
20                        underlying offense.
21                        (3)(A) Before a second or successive application permitted by this
22                 section is filed in the district court, the applicant shall move in the
23                 appropriate court of appeals for an order authorizing the district court to
24                 consider the application.
25   28 U.S.C. § 2244(b)(1)-(3)(A); see also Rule 9 of the Rules Governing § 2254 Cases in the
26   United States District Courts.
27          A district court does not have jurisdiction to consider a second or successive petition
28   absent authorization from the court of appeals. Burton v. Stewart, 549 U.S. 147, 152 (2007)

                                                       3
     Case 2:21-cv-06323-VAP-JEM Document 5 Filed 08/31/21 Page 4 of 5 Page ID #:23



1    (per curiam); see also Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001) (per curiam)
2    (“When the AEDPA is in play, the district court may not, in the absence of proper authorization
3    from the court of appeals, consider a second or successive habeas application.”) (citation and
4    quotation marks omitted).
5              The instant Petition is a second or successive petition challenging the same conviction
6    at issue in the 2000 and 2009 Habeas Actions, which were dismissed with prejudice as
7    untimely. See McNabb, 576 F.3d at 1029. There is no indication in the record that Petitioner
8    has obtained permission from the Ninth Circuit Court of Appeals to file a second or successive
9    petition.3 This Court, therefore, lacks jurisdiction over the Petition under 28 U.S.C. §
10   2244(b)(3). See Burton, 549 U.S. at 152.
11             Accordingly, the Court will dismiss the Petition without prejudice to Petitioner filing a
12   new action if he obtains permission from the Ninth Circuit to file a second or successive
13   petition.4
14   ///
15   ///
16   ///
17   ///
18

19         3
           Ninth Circuit Rule 22-3(a) provides that “if an application for authorization to file a second or
20   successive section 2254 petition . . . is mistakenly submitted to the district court, the district court
     shall refer it to the court of appeals.” Rule 22-3(a) also permits the district court to refer a second
21   or successive 2254 petition to the Ninth Circuit in the interests of justice. In this case, there is no
     indication that the instant Petition is actually an application for authorization to file a second or
22   successive petition that was mistakenly filed here, and the Court declines to construe it as such.
23   The Court also does not find that it is in the interests of justice to refer the Petition to the Ninth
     Circuit under Rule 22-3(a) because Petitioner has previously filed three other federal habeas
24   petitions pertaining to his 1996 Conviction. Two of those habeas petitions were dismissed with
     prejudice as untimely in 2002 and 2010. If Petitioner seeks authorization to file a successive
25   habeas petition, he should submit his application directly to the Ninth Circuit Court of Appeals in
     compliance with Ninth Circuit Rule 22-3.
26
           4
           If Petitioner obtains permission to file a second petition, he should file a new petition for writ
27
     of habeas corpus. He should not file an amended petition in this action or use the case number
28   from this action because the instant action is being closed today. When Petitioner files a new
     petition, the Court will give the petition a new case number.

                                                         4
     Case 2:21-cv-06323-VAP-JEM Document 5 Filed 08/31/21 Page 5 of 5 Page ID #:24



1                                   CERTIFICATE OF APPEALABILITY
2           Pursuant to Rule 11 of the Rules Governing Section 2254 cases, the Court “must issue
3    or deny a certificate of appealability when it enters a final order adverse to the applicant.”
4           The Court has found that the Petition should be dismissed without prejudice as an
5    unauthorized second or successive petition. For the reasons stated above, the Court
6    concludes that Petitioner has not made a substantial showing of the denial of a constitutional
7    right, as is required to support the issuance of a certificate of appealability. See 28 U.S.C.
8    § 2253(c)(2).
9                                                    ORDER
10          IT IS HEREBY ORDERED that: (1) the Petition is dismissed without prejudice; and
11   (2) a certificate of appealability is denied.
12

13   DATED: August 31, 2021
                                                                   VIRGINIA A. PHILLIPS
14                                                            UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       5
